Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23-30, 34-41, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Allen et al. (US 2003/0041333A1, hereinafter Allen) in view of Naidoo et al. (US PA: 7,835,926, hereinafter Naidoo) and Subrananiam (US 2015/0238150A1).
Regarding claim 23, Allen discloses: A single point device, comprising: a port for establishing a connection to a display device (see figs. 1-2) and for switching the display device from a first mode to a second mode (see figs. 3-5, 8), wherein the display device is configured to render a program in the first mode and is further configured to stream data for a communication session received from a data processing system in the second mode, wherein the data processing system is configured to receive requests from callers to initiate communication sessions with a user of the display device; a device (102, figs. 2-3) configured to: capture image data (see camera 246, figs. 2, 4) representing one or more images of physical entities in a field of view of the device, and further configured to capture acoustic data (see microphone 242, fig. 3); detect an event  displaying on the display device; transmit, in response to detection of the event or receipt of the event data, data requesting establishment of a communication session with a caller; transmit, through the data processing system and to the client device, image data captured and one or more audio signals received; and transmit the user interface signal received to the display device in the second mode to cause the display device to interrupt the program to initiate the communication session (paragraphs: 0047; 0055; 0062-0063; 0066-0072; 0081-0084).
Regarding claim 34, Allen discloses: A method, comprising: establishing, by a port (in STB 102, figs. 2, 4) a connection to a display device (TV, fig. 2) and for switching the display device from a first mode to a second mode, wherein the display device is configured to render a program in the first mode (reads on displaying TV broadcast) and is further configured to stream data for a communication session received from a data processing system in the second mode (see display 104, fig. 6) wherein the data processing system is configured to receive requests from callers to initiate communication sessions with a user of the display device; capturing (see camera 246, figs. 2, 4) , by a device, image data representing one or more images (for e.g., 402, fig. 4) of physical entities in a field of view of the device, and further configured to capture acoustic data (see microphone 242, fig. 3); detecting, by the device, an event or to receive event data representing the event (reads on V-call, fig. 4); receiving, by the device, (a) one or more audio signals, during a communication session, from a client device of an identified caller (406, fig. 4) through the data processing system, and (b) a user interface signal from the data processing system that causes the display device to interrupt a program displaying on the display device (see figs. 4, 5); transmitting, by the device in response to detection of the event or receipt of the event data, data requesting establishment of a communication session with a caller; transmitting, by the device, through the data processing system and to the 
Regarding claim 42, Allen discloses: One or more non-transitory computer readable media (memory 306, fig. 3) storing instructions that when executed by at least one processor  (312, fig. 3) to cause the at least one processor to perform operations comprising: causing a port (in STB 102, figs 2-3) to establish a connection to a display device (TV display, fig. 2) and for switching the display device from a first mode to a second mode, wherein the display device is configured to render a program in the first mode (rendering TV program in absence of Video call as shown in fig. 7) and is further configured to stream data for a communication session received from a data processing system in the second mode (video communications with a caller, figs. 4-6), wherein the data processing system is configured to receive requests from callers to initiate communication sessions with a user of the display device; causing a device to capture image data (see camera 246, figs. 1, 4, 6)  representing one or more images of physical entities (402, fig. 5) in a field of view of the device, and further configured to capture acoustic data (see microphone 242, fig. 3); causing the device to detect an event or to receive event data representing the event (incoming call); causing the device to receive (a) one or more audio signals, during a communication session, from a client device of an identified medical service provider through the data processing system, and (b) a user interface signal (V-call notification, fig. 4) from the data processing system that causes the display device to interrupt a program displaying on the display device; causing the device to transmit, in response to detection of the event or receipt of the event data, data requesting establishment of a communication session with a caller; causing the device to transmit, through the data processing system and to the client device, image data captured and one or more audio signals received; and causing the device to transmit the user interface signal received to the display device in the second mode to cause the display device to interrupt the program to initiate 
Allen differs from the claimed invention in that he does not specifically disclose: wherein the data processing system is configured to receive requests from medical service providers to initiate communication sessions with a user of the display device; a device configured to establish communication session with medical service provider; wherein detecting the event or receiving the event data comprising capturing motion data or acoustic data authorizing establishment of a communication session with a medical service provider;
However, Naidoo discloses method for conducting home health session using an integrated television-based broadband home health system which teaches: wherein the data processing system is configured to receive requests from medical service providers to initiate communication sessions with a user of the display device; a device configured to establish communication session with medical service provider (figs. 1, 7-8; col. 25, line 23 – col. 27, line 31);  and Subramanian  discloses:  wherein detecting the event or receiving the event data comprising capturing motion data or acoustic data authorizing establishment of a communication session with a medical service provider (paragraph: 0083).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Allen’s system to provide for the following: wherein the data processing system is configured to receive requests from medical service providers to initiate communication sessions with a user of the display device; a device configured to establish communication session with medical service provider as this arrangement would facilitate to receive home health care services as taught by Naidoo, thus providing additional services; and wherein detecting the event or receiving the event data comprising capturing 
Regarding claims 24, 25, 26. 27, 28, 29, 30, Allen further discloses: wherein the device comprises a microphone (242, fig. 3), wherein the device comprises a speaker (244, fig, 3) device configured to output the audio signals received, wherein the display device comprises a television display (104, fig. 2), wherein the device comprises a camera (246, fig. 2), wherein causing the display device to interrupt the program comprises rendering a graphical user interface and causing display device to cease displaying of the program (fig. 5), wherein causing the display device to interrupt the program comprises causing the display device to display a graphical user interface in a first portion of the display device and continue displaying the program in a second portion of the display device as shown in fig. 5, wherein the first portion is larger than the second portion (fig. 5)
	Claims 35-41 which recite similar claim limitations as claims 24, 25, 26. 27, 28, 29, 30 are rejected on the same basis as claims 24, 25, 26. 27, 28, 29, 30.
5.	Claims 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Allen in view of Naidoo and Subramaniam as applied to claim 23 above, and further in view of Fukuma et al. (US 2016/0183796A1, hereinafter Fukuma).
The combination differs from claim 31 in that it does not specifically disclose: wherein the communication with the data processing system is established through a wireless network.
However, Fukuma discloses: wherein the communication with the data processing system is established through a wireless network (paragraph: 0335).
.
6.	Claims 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Naidoo and Subramaniam as applied to claim 23 above, and further in view of Mink et al. (US 2017/0032092A1, hereinafter Mink).
The combination differs from claims 32-33 in that although it discloses data ports for connecting devices as shown in fig. 2 of Allen, it does not specifically discloses: biometric sensor, motion sensor for communicating information.
However, Mibk discloses real time multispecialty telehealth interactive patient wellness portal which discloses: biometric sensor (abstract), motion sensor (paragraph: 0023) for communicating information (abstract).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the combination to provide for the following: biometric sensor, motion sensor for communicating information as this arrangement would facilitate to monitor patient health conditions as .
Response to Arguments
	Applicant terminal disclaimer is still pending to overcome double patenting rejection as set forth in the office action dated 6-11-21.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/MELUR RAMAKRISHNAIA H/           Primary Examiner, Art Unit 2651